July 19, 2012 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Attn: John Reynolds, Assistant Director Re: Madison Venture Capital Group, Inc. (the “Company ”) Form 10-12G Dear Sir: In connection with the Form 10-12G/A filed with the United States Securities and Exchange Commission (the “SEC”) on July 19, 2012, I hereby acknowledge the following on behalf of the Company: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the Form 8-K/A; 2. Neither the SEC’s staff comments nor changes to disclosure in response to staff comments foreclose the SEC from taking any action with respect to the filing; and 3. The Company may not assert SEC’s staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Very truly yours, Madison Venture Capital Group, Inc. By: /s/Alan P. Fraade Alan P. Fraade, Vice President
